UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Visium Event Driven Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 86.62% Aerospace & Defense - 0.21% B/E Aerospace, Inc. (a) $ Airlines - 0.29% AMR Corp. Escrow (a) Jetblue Airways Corp. (a) Auto Components - 0.29% TRW Automotive Holdings Corp. (a) Automobiles - 1.46% Fiat SpA (a)(b) Biotechnology - 0.92% ARIAD Pharmaceuticals, Inc. (a) NPS Pharmaceuticals, Inc. (a) Capital Markets - 1.67% NorthStar Asset Management Group, Inc. (a) Chemicals - 8.45% Ashland, Inc. (c) Rockwood Holdings, Inc. WR Grace & Co. (a) Communications Equipment - 3.10% Juniper Networks, Inc. Riverbed Technology, Inc. (a) Construction & Engineering - 0.31% URS Corp. Consumer Finance - 2.39% Navient Corp. SLM Corp. Diversified Telecommunication Services - 0.38% TW Telecom, Inc. (a) 8 Ziggo NV (b) Energy Equipment & Services - 4.02% Dresser-Rand Group, Inc. (a) Noble Corp PLC (b) Paragon Offshore PLC (a)(b) Food & Staples Retailing - 0.29% Safeway, Inc. Health Care Equipment & Supplies - 1.03% Covidien PLC (b) Health Care Providers & Services - 2.42% Brookdale Senior Living, Inc. (a) Hotels, Restaurants & Leisure - 5.17% Bob Evans Farms, Inc. (c) Boyd Gaming Corp. (a) Isle of Capri Casinos, Inc. (a) Tim Hortons, Inc. (b) Household Durables - 3.26% Lennar Corp. (c) Insurance - 6.49% Aspen Insurance Holdings Ltd. (b) Hartford Financial Services Group, Inc. (c) Internet & Catalog Retail - 4.22% Liberty Tripadvisor Holdings, Inc. - Series A (a) Liberty Ventures (a) Shutterfly, Inc. (a) Internet Software & Services - 2.12% eBay, Inc. (a) Rackspace Hosting, Inc. (a) Media - 9.91% DIRECTV (a) Lamar Advertising Co. Liberty Global PLC (a)(b) Liberty Media Corp. - Class A (a) Liberty Media Corp. - Class C (a) Loral Space & Communications, Inc. (a) Sirius XM Holdings, Inc. (a) Sky Deutschland AG (a)(b) Time Warner Cable, Inc. Metals & Mining - 8.81% Gold Fields Ltd. - ADR SunCoke Energy, Inc. (a) Multiline Retail - 0.39% Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels - 5.81% Kinder Morgan Management LLC (a) Occidental Petroleum Corp. (c) Talisman Energy, Inc. (b) Theravance, Inc. (a) Pharmaceuticals - 5.15% Allergan, Inc. AstraZeneca PLC - ADR Shire PLC - ADR Theravance Biopharma, Inc. (a)(b) Semiconductors & Semiconductor Equipment - 1.20% Montage Technology Group Ltd. (a)(b) SunEdison, Inc. (a) TriQuint Semiconductor, Inc. (a) Software - 3.32% Nuance Communications, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail - 2.47% Express, Inc. (a) Mens Wearhouse, Inc. Office Depot, Inc. (a)(c) Tobacco - 0.34% Lorillard, Inc. Wired Telecommunications Carriers - 0.01% Adelphia Recovery Trust (a) Wireless Telecommunication Services - 0.72% Sprint Corp. (a) T-Mobile US, Inc. (a) TOTAL COMMON STOCKS (Cost $13,168,573) Principal CORPORATE BONDS - 0.33% Amount Communications - 0.04% Adelphia Communications Corp. Sr. Note 7.50%, 01/15/2004 (d) 7.75%, 01/15/2009 (d) 10.25%, 06/15/2011 (d) 7.88%, 05/01/2009 (d) Medical Equipment and Supplies Manufacturing - 0.29% Biomet, Inc. 6.50%, 08/01/2020 TOTAL CORPORATE BONDS (Cost $54,718) REAL ESTATE INVESTMENT TRUSTS - 7.36% American Realty Capital Healthcare Trust, Inc. American Realty Capital Properties, Inc. Colony Financial, Inc. Iron Mountain, Inc. Newcastle Investment Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,134,766) RIGHTS - 0.00% Health Care Equipment & Services - 0.00% Community Health Systems, Inc. (a) 78 TOTAL RIGHTS (Cost $0) 78 WARRANTS - 0.01% Media - 0.01% RLJ Entertainment, Inc. (a) TOTAL WARRANTS (Cost $1,393) Contracts PURCHASED OPTIONS - 0.59% Call Options - 0.07% Applied Materials Expiration: January, 2015, Exercise Price: $21.000 28 Jetblue Airways Corp. Expiration: September, 2014, Exercise Price: $10.000 1 Perrigo Co. PLC Expiration: November, 2014, Exercise Price: $160.000 5 Pinnacle Foods, Inc. Expiration: September, 2014, Exercise Price: $32.500 9 Time Warner, Inc. Expiration: October, 2014, Exercise Price: $85.000 11 TOTAL CALL OPTIONS (Cost $17,468) Put Options - 0.52% Allergan, Inc. Expiration: January, 2015, Exercise Price: $150.000 9 American Realty Capital Properties, Inc. Expiration: October, 2014, Exercise Price: $11.000 28 ARIAD Pharmaceuticals, Inc. Expiration: November, 2014, Exercise Price: $6.000 23 Aspen Insurance Holdings Ltd. Expiration: September, 2014, Exercise Price: $45.000 9 AstraZeneca PLC Expiration: October, 2014, Exercise Price: $72.500 20 B/E Aerospace, Inc. Expiration: October, 2014, Exercise Price: $95.000 3 Covidien PLC Expiration: October, 2014, Exercise Price: $85.000 18 DIRECTV Expiration: June, 2015, Exercise Price: $85.000 18 Dresser-Rand Group, Inc. Expiration: December, 2014, Exercise Price: $60.000 10 Express, Inc. Expiration: October, 2014, Exercise Price: $15.000 9 Expiration: January, 2015, Exercise Price: $15.000 5 Family Dollar Stores, Inc. Expiration: October, 2014, Exercise Price: $77.500 8 Hillshire Brands Co. Expiration: October, 2014, Exercise Price: $36.000 9 – International Game Technology Expiration: October, 2014, Exercise Price: $14.000 21 Isle of Capri Casinos, Inc. Expiration: January, 2015, Exercise Price: $8.000 12 Jetblue Airways Corp. Expiration: January, 2015, Exercise Price: $10.000 46 Lorillard, Inc. Expiration: March, 2015, Exercise Price: $57.500 10 Medtronic, Inc. Expiration: January, 2015, Exercise Price: $60.000 7 Montage Technology Group Ltd. Expiration: October, 2014, Exercise Price: $20.000 17 NorthStar Reality Finance Corp. Expiration: September, 2014, Exercise Price: $16.000 27 NPS Pharmaceuticals, Inc. Expiration: November, 2014, Exercise Price: $27.000 9 Rackspace Hosting, Inc. Expiration: December, 2014, Exercise Price: $28.000 7 Riverbed Technology, Inc. Expiration: December, 2014, Exercise Price: $18.000 21 Shire PLC Expiration: October, 2014, Exercise Price: $230.000 17 Shutterfly, Inc. Expiration: October, 2014, Exercise Price: $50.000 8 Sirius XM Holdings, Inc. Expiration: September, 2014, Exercise Price: $3.000 91 46 Sprint Corp. Expiration: January, 2015, Exercise Price: $5.000 42 TIBCO Software, Inc. Expiration: January, 2015, Exercise Price: $21.000 42 Tim Hortons, Inc. Expiration: January, 2015, Exercise Price: $70.000 8 Time Warner Cable, Inc. Expiration: January, 2015, Exercise Price: $140.000 16 T-Mobile US, Inc. Expiration: November, 2014, Exercise Price: $29.000 34 TriQuint Semiconductor, Inc. Expiration: November, 2014, Exercise Price: $18.000 9 TRW Automotive Holdings Corp. Expiration: October, 2014, Exercise Price: $95.000 5 TOTAL PUT OPTIONS (Cost $140,443) TOTAL PURCHASED OPTIONS (Cost $157,911) TOTAL INVESTMENTS (Cost $14,517,361) - 94.91% Other Assets in Excess of Liabilities - 5.09% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for options written. (d) Securities in default. Abbreviations: ADR American Depositary Receipt AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited Liability Company NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company. SpA Società per Azioni is the Italian term for a limited share company. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. ("MSCI") and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Visium Event Driven Fund Schedule of Securities Sold Short August 31, 2014 (Unaudited) Shares Value SECURITIES SOLD SHORT - 43.32% Chemicals - 0.17% Albemarle Corp. $ Construction & Engineering - 0.16% AECOM Technology Corp. (a) Diversified Telecommunication Services - 0.19% AT&T, Inc. Funds, Trusts & Financial Vehicles - 29.40% iShares Russell 2000 ETF (c) iShares US Real Estate ETF (c) SPDR S&P rust (c) SPDR S&P MidCap rust (c) Health Care Equipment & Supplies - 2.05% ICU Medical, Inc. (a) Medtronic, Inc. Hotels, Restaurants & Leisure - 0.08% Burger King Worldwide, Inc. Household Durables - 4.02% Lennar Corp. Internet & Catalog Retail - 1.40% TripAdvisor, Inc. (a) Media - 1.60% Charter Communications, Inc. (a) Comcast Corp. Liberty Global PLC - Series A (a) Liberty Global PLC - Series C (a) 83 Live Nation Entertainment, Inc. (a) Sirius XM Holdings, Inc. (a) Oil, Gas & Consumable Fuels - 0.56% Kinder Morgan, Inc. Peabody Energy Corp. Pharmaceuticals - 1.71% Abbvie, Inc. Real Estate Investment Trusts - 0.38% Realty Income Corp. Ventas, Inc. Road & Rail - 0.30% Hertz Global Holdings, Inc. (a) Semiconductors & Semiconductor Equipment - 0.14% RF Micro Devices, Inc. (a) Tokyo Electron Ltd. (a)(b) Specialty Retail - 1.11% Barnes & Noble, Inc. (a) Tobacco - 0.05% Reynolds American, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $6,724,433) $ (a) Non-income producing security. (b) Foreign issued security. (c) Exchange traded fund. Abbreviations: PLC Public Limited Company. Ltd. Limited Liability Company Visium Event Driven Fund Schedule of Options Written August 31, 2014 (Unaudited) Contracts Value CALL OPTIONS - 0.00% Perrigo Co. PLC Expiration: November, 2014, Exercise Price: $185.00 5 $ TOTAL CALL OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $1,506) $ The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Cost of investments Gross unrealized appreciation - Equities Gross unrealized appreciation - Securities sold Short Gross unrealized appreciation - Options Gross unrealized depreciation - Equities Gross unrealized depreciation - Securities sold Short Gross unrealized depreciation - Options Net unrealized depreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund, including long and short positions of common stock and real estate investment trusts, that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at fair value. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and the option will generally be classified as Level 2. Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. The Fund will value foreign securities at prices supplied by a Pricing Service which take into account such events. In such cases, uses of these evaluated prices can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. These securities will generally be classified as Level 2. Rights and warrants are valued at the last sale price at the close of the exchange on which the security is primarily traded. Certain markets are not closed at the time that the Portfolios price portfolio securities. In these situations, snapshot prices are provided by the individual pricing services or other alternate sources at the close of the NYSE as appropriate. Rights and warrants not traded on a particular day are valued at the mean between the bid and asked quotes or based on an intrinsic value when appropriate. Otherwise Fair Value will be determined in accordance with the procedures set forth in Appendix II. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions on the identified cost basis by comparing original cost of the security lot sold with the net sale proceeds. Dividend income and expense is recognized on the ex-dividend date and interest income and expense is recognized on an accrual basis. Summary of Fair Value Exposure at August 31, 2014 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014 in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks* $ Real Estate Investment Trusts - - Warrants - - Rights 78 - - 78 Corporate Bonds - - Purchased Options - Total Assets $ Liabilities: Securities Sold Short $ $
